Title: To George Washington from Brigadier General Peter Muhlenberg, 18 June 1778
From: Muhlenberg, Peter
To: Washington, George


                    
                        Sir
                        [Valley Forge] June 18th 1778.
                    
                    Agreeable to Your Excellencys requisition I have investigated the Questions propos’d—formed my Opinion, & now beg leave to report.
                    The Strength of the two Armies as Stated by Your Excellency is so nearly equal, & the Situation of the Enemy in & near Philada so advantageous, that we can undertake nothing agt that Post, with the least prospect of Success—If Your Excellency wishes only to know, whether the Enemy really intend to evacuate or what Troops they have left in the City, this might be Ascertaind, by sending a Detachment of light Troops to drive in their Pickett on this side Skulkill, which they must either reinforce or give up, this may be performd without danger to the Army or the Detachment. The Army ought to remain in the present position untill the Evacuation of Philada is ascertaind—because the Army can take no position on this side the Deleware where they can so effectually Cover the Country—Stores & Sick, as in their present position.
                    No Detachments from the Army should be sent to Jersey, untill we are better acquainted with the intentions of the Enemy—If the Enemy should Attempt to pass thr’o the Jersey to New York (which I confess is Contrary to my Opinion) They are so well prepar’d & the Obstructions the Militia will be able to throw in their way so trifling that this Army will not be able to overtake them before they reach the place of their destination should this be the case it would be necessary to March imediately to secure the important post on the North River—But should the Enemy instead of Marching thr’o the Jersey endeavour to establish themselves, and get a permanent footing in that State, it would then  become necessary to risk even a General Action, if a favorable Opportunity offered, as the Destruction of that State would be productive of worse Consequences to the United States than a partial Defeat of their Army. I have the Honor to be Your Excellencys Most Obedt hble Servt
                    
                        P. Muhlenberg.
                    
                